 
EXHIBIT 10.2



 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of August 27, 2013, by and among WaferGen Bio-systems, Inc., a
Nevada corporation (the “Company”), and the persons who have executed the
signature page(s) hereto (each, an “Investor” and collectively, the
“Investors”).
 
RECITALS:
 
WHEREAS, the Company has entered into that certain Exchange Agreement with the
Investors (the “Exchange Agreement”) pursuant to which the Investors are
acquiring from the Company shares of Series 1 Convertible Preferred Stock, par
value $0.001 per share, of the Company (“Series 1 Preferred Stock”), shares of
Common Stock (as defined below) of the Company (the “Exchange Common Stock”) and
certain warrants to purchase shares of Common Stock of the Company (the
“Warrants”), as described in the Exchange Agreement; and
 
WHEREAS, in furtherance of the Exchange Agreement, the parties hereto are
entering into this Agreement, pursuant to which the Company will provide certain
registration rights under the Securities Act (as defined below) with respect to
the shares of Exchange Common Stock and the shares of Common Stock issuable upon
conversion of the Series 1 Preferred Stock and/or upon the exercise of the
Warrants, as the case may be.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Investors that
they are required, because of the occurrence of an event of the kind described
in Section 4(e) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.  To the extent that any Blackout Period lasts more than 30
Trading Days at a time or is implemented more than three times in any
twelve-month period, such Blackout Period shall be considered as part of an
Event (as defined below) determination.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 

 
 

--------------------------------------------------------------------------------

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Commission Guidance” means (i) any publicly-available or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities
of:  (i) the Company which are added to or exchanged or substituted for the
Common Stock by reason of the declaration of any stock dividend or stock split,
the issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by Contract or otherwise.  The term “controlled” shall have a
correlative meaning.
 
“Conversion Shares” means the shares of Common Stock issued or issuable upon
conversion of the Series 1 Preferred.
 
“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.
 
“Effectiveness Deadline” means with respect to any Registration Statement filed
hereunder, the earlier of the following (except as otherwise provided in this
Agreement):  (i) the 5th Trading Day following the date that the Commission
notifies the Company that such Registration Statement will not be reviewed or is
no longer subject to review or comment or (ii) in the event the Commission
reviews such Registration Statement, the 90th day following the filing date of
such Registration Statement; provided, that if in any case the Effectiveness
Deadline falls on a Saturday, Sunday or any other day which shall be a legal
holiday or a day on which the Commission is authorized or required by law or
other government actions to close, the Effectiveness Deadline shall be the
following Business Day.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Filing Deadline” means (a) with respect to the Initial Registration Statement
required hereunder, the 30th Business Day following the closing of the
transactions pursuant to the Exchange Agreement; and (b) with respect to any
Additional Registration Statement required hereunder, the 10th Trading Day after
the date that the Company is allowed to file such Additional Registration
Statement by the Commission or Commission Guidance provided to the Company.
 
“Holder” means each Investor, any of such Investor’s respective successors and
assigns or any other Person who acquire rights in accordance with this Agreement
with
 

 
2

--------------------------------------------------------------------------------

 

respect to any Registrable Securities directly or indirectly from an Investor or
from any other Person.
 
“Majority Holders” means at any time Holders representing at least sixty-seven
percent (67%) of then Registrable Securities.
 
“Person” means any natural person, general or limited partnership, trust,
corporation, limited liability company, firm, association, governmental
authority or other legal entity.
 
“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(b), the right of each Holder to include the Registrable Securities
of such Holder in such registration.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the Exchange Common Stock, the Conversion Shares
and the Warrant Shares; provided, that Registrable Securities held by any Holder
will cease to be Registrable Securities when (A) a Registration Statement
covering such Registrable Securities has been declared effective under the
Securities Act by the Commission and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (B) such
securities have been disposed of pursuant to Rule 144 promulgated under the
Securities Act, (C) such securities are eligible for sale under Rule 144(b)(1)
without restriction, or (D) such securities have ceased to be outstanding; it
being acknowledged and agreed that any shares of Exchange Common Stock or
Conversion Shares as to which the Unrestricted Conditions (as defined in the
Exchange Agreement) have been met as of the date of filing of the Initial
Registration Statement, shall not be included in the Initial Registration
Statement on the date of its initial filing by virtue of clause (C) of this
definition.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“Trading Day” means any day on which such national securities exchange, the OTC
Bulletin Board or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2.           Term.  This Agreement shall terminate on the earliest of:  (i)
two years from the Effective Date; (ii) such date on which all Registrable
Securities held or entitled to be held
 

 
3

--------------------------------------------------------------------------------

 

upon exercise by every Holder may immediately be sold under Rule 144 during any
ninety (90) day period; or (iii) the date otherwise terminated as provided
herein.
 
3.           Registration.
 
(a)           Registration on Form S-1.  Subject to the terms and conditions of
this Agreement, as promptly as possible after the date hereof, but in any event
on or prior to the Filing Deadline, the Company shall prepare and file with the
Commission a registration statement covering the resale of the Registrable
Securities (the “Initial Registration Statement”).  The Registration Statement
filed hereunder shall be on Form S-1 or Form S-3 if the Company is then eligible
to use such form, or other applicable form.  The Initial Registration Statement,
and any other registration statement filed pursuant to this Agreement, shall
include a plan of distribution substantially in the form set forth in Exhibit A
(the “Plan of Distribution”), except if otherwise directed by the Investors or
required by the Commission.  Notwithstanding the registration obligations set
forth in this Section 3(a), if the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415
under the Securities Act, be registered for resale as a secondary offering on a
single registration statement, the Company agrees to promptly inform each of the
Holders thereof and use its reasonable best efforts to file amendments to the
Initial Registration Statement as required by the Commission covering the
maximum number of Registrable Securities permitted to be registered by the
Commission, on Form S-1 or Form S-3 if the Company is then eligible to use such
form or such other form available to register for resale the Registrable
Securities as a secondary offering; provided, however, that prior to filing such
amendment, the Company shall be obligated to use reasonable best efforts to
cause the registration of all of the Registrable Securities in accordance with
the Commission Guidance, including without limitation, Compliance and Disclosure
Interpretation 612.09.  Notwithstanding any other provision of this Agreement to
the contrary, if any Commission Guidance sets forth a limitation of the number
of Registrable Securities permitted to be registered on a particular
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will first be reduced by Registrable Securities represented by Warrant Shares
(applied, in the case that some Warrant Shares may be registered, to the Holders
on a pro rata basis based on the total number of unregistered Warrant Shares
held by such Holders), and second by Registrable Securities represented by the
Conversion Shares (applied, in the case that some such Conversion Shares may be
registered, to the Holders on a pro rata basis based on the total number of such
unregistered Conversion Shares held by such Holders), and third by Registrable
Securities represented by the Exchange Common Stock (applied to the Holders on a
pro rata basis based on the total number of unregistered shares of Exchange
Common Stock held by such Holders).  In the event the Company amends the Initial
Registration Statement, the Company will use reasonable best efforts to file
with the Commission, as promptly as allowed by the Commission or Commission
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-1 or Form S-3 if the Company is then
eligible to use such form or such other form available to register for resale
those Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended (the “Additional Registration
Statements”).  For purposes of this Agreement, the Initial Registration
Statement and any Additional Registration Statement may be referred to as a
“Registration Statement.”
 

 
4

--------------------------------------------------------------------------------

 

(b)           Effectiveness of Registration Statement.
 
1.           The Company shall use reasonable best efforts to have the Initial
Registration Statement declared effective by the Commission as promptly as
reasonably possible after the filing thereof, but in any event on or prior to
the Effectiveness Deadline.
 
2.           The Company shall promptly notify the Holders via facsimile or
electronic mail of a “.pdf” format data file of the effectiveness of the
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission, which date of confirmation shall be
the date requested for effectiveness of such Registration Statement.  The
Company shall, by 9:30 A.M. New York City time on the first Trading Day after
the Effective Date, file a final Prospectus with the Commission, as required by
Rule 424(b) under the Securities Act.  Failure to so notify the Holders on or
before the second Trading Day after such notification or effectiveness or
failure to file a final prospectus as aforesaid shall be deemed an Event under
Section 3(c).
 
(c)           Events.  If:  (i) any Registration Statement is not filed with the
Commission on or prior to its applicable Filing Deadline, (ii) any Registration
Statement is not declared effective by the Commission (or otherwise does not
become effective) for any reason on or prior to its applicable Effectiveness
Deadline or (iii) after any Registration Statement is declared effective, the
Holders are not permitted to utilize the Prospectus to resell such Registrable
Securities for any reason (including, without limitation, by reason of a stop
order or the Company’s failure to update the Registration Statement) for more
than an aggregate of thirty (30) consecutive Trading Days or forty-five (45)
Trading Days (which need not be consecutive days) during any twelve (12) month
period, (any such failure or breach in clauses (i) through (iii) above being
referred to as an “Event,” and, for purposes of clauses (i) or (ii), the date on
which such Event occurs, or for purposes of clause (iii), the date on which such
thirty (30) or forty-five (45) calendar day period is exceeded, being referred
to as an “Event Date”), then in addition to any other rights the Holders may
have hereunder or under applicable law, (x) on each Event Date the Company shall
pay to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1% of the aggregate “Deemed Purchase Price” paid by such
Holder under the Exchange Agreement which such Deemed Purchase Price shall equal
$2.00 per share of Common Stock or per share of Common Stock issuable upon
conversion of shares of Series 1 Preferred Stock received by such Investor
pursuant to the Exchange Agreement; and (y) on each monthly anniversary of each
such Event Date thereof (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, the Company shall pay to each
Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1% of the Deemed Purchase Price.  It shall be a condition precedent to
the obligations of the Company to pay any liquidated damages pursuant to this
Section 3(c) with respect to the Registrable Securities of any Holder that such
Holder shall furnish to the Company such information regarding itself and the
Registrable Securities held by it.  The partial liquidated damages pursuant to
the terms hereof shall apply on a pro rata basis for any portion of a month
prior to the cure of an Event.  Notwithstanding the foregoing, the maximum
payment to any Holder associated with all Events in the aggregate shall not
exceed (i) in any 30-day period following an Event Date, an aggregate of 1% of
the Deemed Purchase Price and (ii) 10% of the Deemed Purchase Price.
 
(d)           Piggyback Registration.  Piggyback Registration rights shall apply
to any Registrable Securities that are removed from the Registration Statement
as a result of a requirement by the Commission (“Piggyback Registrable
Securities”).  If, after the Effective
 

 
5

--------------------------------------------------------------------------------

 

Date, the Company shall determine to register for sale for cash any of its
Common Stock, for its own account or for the account of others (other than the
Holders), other than (x) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8) (including a registration on Form S-8) or (y) a registration relating
solely to a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, then the Company shall promptly give to the Holders of Piggyback
Registrable Securities written notice thereof (and in no event shall such notice
be given less than 20 calendar days prior to the filing of such registration
statement), and shall, subject to Section 3(c), include as a Piggyback
Registration all of the Piggyback Registrable Securities specified in a written
request delivered by the Holder thereof within 10 calendar days after delivery
to the Holder of such written notice from the Company.  However, the Company
may, without the consent of the Holders, withdraw such registration statement
prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby.  Nothing herein shall preclude the Company
from filing another registration statement at any time.
 
(e)           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Holders of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Section 3(b).  In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or such other selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any.  The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:
 
1.           If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein;
and
 
2.           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
 

 
6

--------------------------------------------------------------------------------

 

including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration.  If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.
 
4.           Registration Procedures for Registrable Securities.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement.  At its expense with respect to the Registration
Statement, the Company will:
 
(a)           use its commercially reasonable efforts to cause any Registration
Statement to remain effective until the earlier of (i) the date on which all of
the Registrable Securities covered by the Registration Statements have been sold
by the Holders pursuant to a Registration Statement filed pursuant to this
Agreement (but not before the expiration of the applicable prospectus delivery
requirements), (ii) the date on which either all of the Registrable Securities
are distributed or saleable to the public without volume or manner of sale
limitations pursuant to Rule 144 (including, without limitation, limitations
imposed due to the Holder being deemed an Affiliate of the Company) and without
the requirement for the Company to be in compliance with the current public
information requirements under Rule 144 (the “Effectiveness Period”).  Each
Holder agrees to furnish to the Company a completed questionnaire (a “Selling
Securityholder Questionnaire”) not later than five (5) Business Days following
the date on which such Holder receives the form of Selling Securityholder
Questionnaire with respect to such Registration Statement;
 
(b)           (i) prepare and file with the Commission such amendments,
including post-effective amendments, to any Registration Statement filed
pursuant to this Agreement and any Prospectus used in connection therewith as
may be necessary to keep such Registration Statement continuously effective as
to the applicable Registrable Securities for the Effectiveness Period and
prepare and file with the Commission such Additional Registration Statements
necessary in order to register for resale under the Securities Act all of the
Registrable Securities; (ii) cause the related Prospectus of any Registration
Statement filed pursuant to this Agreement to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424 under the Securities Act; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
each Registration Statement or any amendment thereto and, as promptly as
reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as selling stockholders named in such
Registration Statement but not any comments that would result in the disclosure
to the Holders of material and non-public information concerning the Company;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to each Registration Statement filed
pursuant to this Agreement and the disposition of all Registrable Securities
covered by such Registration Statement.
 

 
7

--------------------------------------------------------------------------------

 

(c)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;
 
(d)           use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph or qualify as a dealer
in securities under the securities laws of such jurisdiction, (ii) subject
itself to taxation in any such jurisdiction, or (iii) consent to general service
of process in any such jurisdiction.
 
(e)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus relating thereto under the Securities Act, of the
happening of any event, which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;
 
(f)           comply, and continue to comply during the Effectiveness Period, in
all material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
(g)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;
 
(h)           use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
OTC Bulletin Board or
 

 
8

--------------------------------------------------------------------------------

 

such other principal securities market on which securities of the same class or
series issued by the Company are then listed or traded;
 
(i)           provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;
 
(j)           cooperate with the Holders of Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;
 
(k)           during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(l)           take all other reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement during the term of this Agreement.
 
5.           Suspension of Offers and Sales.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(e) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(e) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6.           Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes.  Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.
 
7.           Assignment of Rights.  Any Holder may assign its rights under this
Agreement with respect to its Registrable Securities to any Person as long
as:  (a) such transfer or assignment is effected in accordance with applicable
securities laws; (b) such transferee or assignee agrees in writing to become
subject to the terms of this Agreement; and (c) such Holder notifies the Company
in writing of such transfer or assignment, stating the name and address of the
transferee or assignee and identifying the Registrable Securities with respect
to which such rights are being transferred or assigned.
 

 
9

--------------------------------------------------------------------------------

 

8.           Information by Holder.  A Holder shall provide to the Company all
such information, including information regarding such Holder and the
distribution proposed by such Holder, and all such materials, including a
Selling Securityholder Questionnaire and updates thereto, as may be requested,
and take all such action, in each case as may be required or reasonably
requested in order to permit the Company to comply with all applicable
requirements of the Securities Act, the Exchange Act and any applicable
regulatory or self-regulatory authority and the obligations and requirements of
this Agreement, such provision of information and materials to be a condition
precedent to the obligations of the Company pursuant to this Agreement to
register the Registrable Securities held by such Holder.
 
9.           Indemnification.
 
(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, or any violation by the Company of the Securities Act, the
Exchange Act or any state securities laws or any rule or regulation promulgated
under such laws in connection with any such registration, and the Company shall
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided, that the Company shall
not be liable in any such case (i) to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by such Holder specifically
for use in the preparation thereof or (ii) if the person asserting any such
loss, claim, damage, liability (or action or proceeding in respect thereof) who
purchased the Registrable Securities that are the subject thereof did not
receive a copy of an amended preliminary prospectus or the final prospectus (or
the final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder or underwriter to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented).  Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.  The Company shall notify the Holders
promptly of any such actions or proceedings of which the Company is aware in
connection with any registration statement filed pursuant to this Agreement.
 

 
10

--------------------------------------------------------------------------------

 

(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder severally,
and not jointly, agrees to be bound by the terms of this Section 9 and to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, each of its directors, officers, partners, legal counsel and
accountants and each underwriter, if any, and each other person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company or any such director, officer, partner, legal counsel, accountant,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished by the Holder specifically for use in the
preparation thereof, and such Holder shall reimburse the Company, and the
Company’s directors, officers, partners, legal counsel, accountants,
underwriters, and control persons for any legal or other expenses reasonably
incurred by them in connection with investigating, defending, or settling any
such loss, claim, damage, liability, action, or proceeding; provided, however,
that indemnity obligation contained in this Section 9(b) shall in no event
exceed the amount of the net proceeds received by such Holder as a result of the
sale of such Holder’s Registrable Securities pursuant to such registration
statement.  Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer, partner, legal counsel, accountant, underwriter or controlling person
and shall survive the transfer by any Holder of such shares.
 
(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section 9 (including any governmental action), such indemnified party shall, if
a claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section 9, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice.  In case any such action is brought
against an indemnified party, unless in the reasonable judgment of counsel to
such indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, in which case the indemnified party shall be entitled to retain
its own counsel at the expense of such indemnifying party; provided, that no
indemnifying party shall be responsible for the fees and expenses of more than
one separate counsel (together with appropriate local counsel) for all
indemnified parties.  Neither an indemnified nor an indemnifying party shall be
liable for any settlement of any action or proceeding effected without its
consent.  No indemnifying party shall, without the consent of the indemnified
party, consent to entry of any judgment or enter into any settlement, which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation.  Notwithstanding anything to the contrary set forth
herein, and without
 

 
11

--------------------------------------------------------------------------------

 

limiting any of the rights set forth above, in any event any party shall have
the right to retain, at its own expense, counsel with respect to the defense of
a claim.  Each indemnified party shall furnish such information regarding itself
or the claim in question as an indemnifying party may reasonably request in
writing and as shall be reasonably required in connection with defense of such
claim and litigation resulting therefrom.
 
(d)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Section 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.
 
(e)           If the indemnification provided for in Section 9(a) or 9(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations.  No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
(f)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(g)           Other Indemnification.  Indemnification similar to that specified
in this Section 9 (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
10.           Rule 144.  With a view to making available to the Holders the
benefits of Rule 144 and any other rule or regulation of the Commission that may
at any time permit the Holders to sell Registrable Securities to the public
without registration, as long as any Holder owns Registrable Securities, the
Company shall use its best efforts to (i) timely file all reports required to be
filed by the Company after the date hereof pursuant to Section 13(a) or 15(d) of
the Exchange Act or, if the Company is not required to file reports pursuant to
Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the
Holders and make publicly available the information specified in Rule 144(c)(2)
promulgated under the Securities Act, including, without limitation, annual and
quarterly financial statements, together with a discussion and analysis of such
financial statements in form and substance substantially
 

 
12

--------------------------------------------------------------------------------

 

similar to those that would otherwise be required to be included in reports
required by Section 13(a) or 15(d) of the Exchange Act, as well as any other
information required thereby, in the time period that such filings would have
been required to have been made under the Exchange Act, and (ii) furnish to the
Holder upon request, as long as such Holder owns any Registrable Securities, (A)
a written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, and (B) such other information as may be reasonably requested in order to
avail such Holder of any rule or regulation of the Commission that permits the
sale of any such Registrable Securities without registration.
 
11.           Independent Nature of Each Investor’s Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and each Investor shall not be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement.  Nothing contained herein and no action taken by
any Investor pursuant hereto, shall be deemed to constitute such Investors as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.
 
12.           Underwritten Offering.
 
(a)           If an offering pursuant to a Registration Statement is to be
underwritten, the Company shall enter into any necessary agreements in
connection therewith (including an underwriting agreement containing customary
representations, warranties, and agreements).
 
(b)           To the extent any Holders (“Initiating Party”) intend to
distribute Registrable Securities covered by any Registration Statement filed
pursuant to this Agreement in an underwritten public offering, all Holders
proposing to distribute their securities through such underwriting shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting.  Notwithstanding any other
provision of this Agreement, if the underwriter advises an Initiating Party in
writing that marketing factors require a limitation on the number of shares to
be underwritten, then the Initiating Party shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including the
Initiating Party, in proportion (as nearly as practicable) to the amount of
Registrable Securities owned by each Holder and to be included in the
underwriting; provided, however, that the number of shares of Registrable
Securities to be included in such underwriting shall not be reduced unless all
other securities, if any, including without limitation securities proposed to be
registered and issued by the Company are first entirely excluded from the
underwriting.
 
13.           Miscellaneous.
 
(a)           No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements.  Neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in a Registration Statement other than the Registrable
Securities, and the Company shall not enter into any agreement that permits
other securities of the Company to be registered on any Registration Statement
filed pursuant to this Agreement.  The Company shall not file with the
Commission
 

 
13

--------------------------------------------------------------------------------

 

a registration statement relating to an offering for its own account under the
Securities Act of any of its equity securities other than a registration
statement on Form S-8 or, in connection with an acquisition, on Form S-4 until
the date that is thirty (30) days after all of the Registrable Securities have
been registered on an effective Registration Statement.
 
(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, both substantive and
remedial, without regard to New York conflicts of law principles.  Any judicial
proceeding brought against the Company or any of the other parties to this
Agreement or any dispute arising out of this Agreement or any matter related
hereto shall be brought in the courts of the State of New York, New York County,
or in the United States District Court for the Southern District of New York
and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts.  The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
(c)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.
 
(d)           Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, executors and administrators of the parties hereto.
 
(e)           No Inconsistent Agreements.  The Company has not entered, as of
the date hereof, and shall not enter, on or after the date of this Agreement,
into any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
(f)           Entire Agreement.  This Agreement, together with the Exchange
Agreement, including schedules and exhibits thereto, and the other documents
referred to therein or that specifically indicate that they were delivered to
the Investors in connection with the Exchange Agreement, constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.
 
(g)           Notices, etc.  All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
transmitted by hand delivery, by facsimile transmission, by registered or
certified mail, postage pre-paid, by electronic mail, or by nationally
recognized overnight carrier, to the persons at the addresses set forth below
(or at such other address as a party hereto shall have furnished to the other
parties in writing in accordance with the notice provisions hereunder), and
shall be deemed to have been delivered (i) if transmitted by hand delivery, as
of the date delivered, (ii) if transmitted by facsimile or electronic mail, as
of the date so transmitted with an automated confirmation of delivery, (iii) if
transmitted by nationally recognized overnight carrier, as of the Business Day
following the date of delivery to the carrier, and (iv) if transmitted by
registered or certified mail, postage pre-paid, on the third Business Day
following posting with the U.S. Postal Service:
 
 
 
14

--------------------------------------------------------------------------------

 
 
If to the Company to:


WaferGen Bio-systems, Inc.
7400 Paseo Padre Parkway
Fremont, CA 94555
Attention:  John Harland, Chief Financial Officer
Facsimile:  (510) 651-4599


with copy to:


K&L Gates LLP
Hearst Tower, 47th Floor
214 North Tryon Street
Charlotte, NC 28202
Attn: Mark Busch
Fax: (704) 353-3140
 
if to an Investor:
 
to such Investor at the address set forth on the signature page hereto.
 
(h)           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.
 
(i)           Severability.  In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)           Amendments.  The provisions of this Agreement may be amended at
any time and from time to time, and particular provisions of this Agreement may
be waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders.  The Investors acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Investors under this Agreement.
 
(k)           Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Any signature page of any such counterpart, or any
electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of this Agreement, and any
telecopy or other facsimile transmission of any signature shall be deemed an
original.
 
[SIGNATURE PAGES FOLLOW]
 

 
15

--------------------------------------------------------------------------------

 

This Registration Rights Agreement is hereby executed as of the date first above
written.
 
 
 

 
THE COMPANY:
 
WaferGen Bio-systems, Inc.
 

 

 
By:
 
  Name: 
 
  Title: 
 

 
 




 
[Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 





This Registration Rights Agreement is hereby executed as of the date first above
written.
 
 
 

 
INVESTOR:
 
[_______________]
 

 

 
By:
 
  Name: 
 
  Title: 
 

 
 




 
[Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
The selling stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:
 
• ordinary brokerage transactions and transactions in which the broker-dealer
solicits investors;
 
• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;
 
• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
• an exchange distribution in accordance with the rules of the applicable
exchange;
 
• privately negotiated transactions;
 
• to cover short sales made after the date that this registration statement is
declared effective by the SEC;
 
• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
 
• through the distribution of common stock by any selling stockholder to its
partners, members or stockholders;
 
• any other method permitted pursuant to applicable law; and
 
• a combination of any such methods of sale.
 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The compensation of any particular broker-dealer may be in excess of
what is customary in the types of transactions involved.
 
The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
Upon a selling stockholder’s notification to us that any material arrangement
has been entered into with a broker-dealer for the sale of such stockholder’s
common stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a
 

 
 

--------------------------------------------------------------------------------

 

broker or dealer, a supplement to this prospectus will be filed, if required,
pursuant to Rule 424(b) under the Securities Act disclosing (i) the name of each
such selling stockholder and of the participating broker-dealer(s), (ii) the
number of shares involved, (iii) the price at which such shares of common stock
were sold, (iv) the commissions paid or discounts or concessions allowed to such
broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not
conduct any investigation to verify the information set out or incorporated by
reference in this prospectus, and (vi) other facts material to the transaction.
Inaddition, upon our being notified in writing by a selling stockholder that a
donee or pledgee intends to sell more than 500 shares of common stock, a
supplement to this prospectus will be filed if then required in accordance with
applicable securities law.
 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the donees, assignees, transferees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus and may sell the shares of common stock from time to time
under this prospectus after we have filed any necessary supplements to this
prospectus under Rule 424(b), or other applicable provisions of the Securities
Act, supplementing or amending the list of selling stockholders to include such
donee, assignee, transferee, pledgee, or other successor-in-interest as a
selling stockholder under this prospectus.
 
In the event that the selling stockholders are deemed to be “underwriters,” any
broker-dealers or agents that are involved in selling the shares will be deemed
to be “underwriters” within the meaning of the Securities Act, in connection
with such sales. In such event, any commissions received by such broker-dealers
or agents and any profit on the resale of the shares purchased by them may be
deemed to be underwriting commissions or discounts under the Securities Act.
Discounts, concessions, commissions and similar selling expenses, if any, that
can be attributed to the sale of the shares of common stock will be paid by the
selling stockholder and/or the purchasers. Each selling stockholder has
represented and warranted to us that it acquired the securities subject to this
registration statement in the ordinary course of such selling stockholder’s
business and, at the time of its purchase of such securities such selling
stockholder had no agreements or understandings, directly or indirectly, with
any person to distribute any such securities.
 
If a selling stockholder uses this prospectus for any sale of the common stock,
it will be subject to any applicable prospectus delivery requirements of the
Securities Act. The selling stockholders will be responsible to comply with the
applicable provisions of the Securities Act and the Exchange Act, and the rules
and regulations thereunder promulgated, including, without limitation,
Regulation M, as applicable to such selling stockholders in connection with
resales of their respective shares under this registration statement.
 
We have agreed with the selling stockholders to keep this registration statement
effective until all of the shares covered by this registration statement have
been sold, or may be sold without volume or manner-of-sale restrictions pursuant
to Rule 144 promulgated under the Securities Act, without the requirement for us
to be in compliance with the current public information requirement under Rule
144.
 
We are required to pay all fees and expenses incident to the registration of the
shares, but we will not receive any proceeds from the sale of the common stock.
We have agreed to indemnify the selling stockholders against certain losses,
claims, damages and liabilities, including liabilities under the Securities Act.
 
 
 
 

--------------------------------------------------------------------------------

 